Citation Nr: 0700709	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for hepatitis C. 




ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1968 to June 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal (the 
veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Houston, Texas). 

In a September 2006 statement in support of his claim, the 
veteran stated that he is making a claim for a nonservice 
connected disability pension. The RO appears to have 
initiated the claims process as to this issue.  


FINDING OF FACT

Hepatitis C was not incurred in or aggravated by service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in September 2003, March 2006, and August 2006. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO obtained the veteran's 
service and private medical records. The RO also provided a 
copy of the veteran's DD Form 214 to him upon his request. 
The RO also kept the veteran informed of the status of the 
case through the Statement of the Case. 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal. Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal. 

The veteran contends that he contracted hepatitis C during 
his service when he was inoculated through the use of a jet 
injector or by coming into contact with blood during his 
duties as a medical service specialist. The veteran also 
contends that VA has ruled that hepatitis C is presumed to be 
service connected under 38 C.F.R. § 3.309 (2006). 

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006). 
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006). 
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

The veteran's belief that VA has ruled that hepatitis C is 
service connected under 38 C.F.R. § 3.309 (2006) is not 
accurate. Hepatitis, including hepatitis C, is not included 
within the diseases listed in 38 C.F.R. § 3.309 (2006). 
However, VA has recognized that transmission of hepatitis C 
through jet injectors is "biologically plausible" and that 
it is essential that a report on which a determination of 
service connection is made include a discussion of all modes 
of transmission. Fast Letter 04-13, June 29, 2004. 

The veteran's service medical records do not reflect any 
complaint, history, or diagnosis of hepatitis C. The first 
diagnosis of hepatitis C is in the veteran's private medical 
records in January 2003. 

The veteran was examined by a VA physician in June 2006. The 
VA physician stated that it is not likely that the veteran's 
hepatitis C is related to service. The VA physician found the 
veteran's contention that he contracted hepatitis C through 
being inoculated with a jet injector is speculative because 
it is not supported through any large scale studies performed 
by reputable medical facilities. The VA physician also found 
no documentation of the veteran's exposure to blood while in 
service. The VA physician stated that the veteran's drug 
abuse was the likely source of the veteran's hepatitis C. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim. There is no competent 
suggestion of a nexus between the veteran's hepatitis C and 
an in service disease or injury, and the veteran's 
allegations cannot provide nexus because a lay person's 
opinion as to the cause of a disease (as opposed to testimony 
about the manifestations of a disease) is not material 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).


The only competent medical evidence on nexus between the 
veteran's hepatitis C and an in service disease or injury is 
the conclusion by the VA physician that the veteran's drug 
abuse was the likely cause of his hepatitis C. Given the 
medical evidence against the claim, for the Board to conclude 
that the veteran's hepatitis C was incurred during service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). 

Accordingly, service connection for hepatitis C is denied. 
The veteran's assertion that his hepatitis C was incurred 
from inoculations during service is speculative and there is 
no documentation that he was exposed to blood during service. 
A VA physician concluded that it was unlikely that use of a 
jet injector was the source of the veteran's hepatitis C 
because of the lack of any credible studies showing that the 
method of inoculation described by the veteran could lead to 
hepatitis C, and that the veteran's drug abuse was the likely 
cause of his hepatitis C. The weight of the evidence is 
against the claim because there is no nexus between the 
veteran's claim and a disease or injury incurred in service. 


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


